DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Duplicate Claims
The applicant is advised that should claim 10 be found allowable then claim 40 will be objected to under 37 C.F.R. 1.75 as being a substantial duplicate thereof. Likewise, should claim 30 be found allowable then claim 43 will be objected to under 37 C.F.R. 1.75 as being a substantial duplicate thereof.  When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 U.S.C. 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory rejections set forth in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 14, 15, 18-20, 31, 32, 35-37, and 53-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The Supreme Court, in Alice Corporation v. CLS Bank International, 537 U.S. 208, 216 (2014), reiterated the two-step framework previously set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012), "for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp., 573 U.S. at 217.  The first step in that analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts." Id. If the claims are not directed to a patent-ineligible concept; e.g., an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where the elements of the claims are considered "individually and 'as an ordered combination'" to determine whether there are additional elements that "'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo, 566 U.S. at 79, 78).
The USPTO published revised guidance on the application of 35 U.S.C. 101.  See the USPTO's January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance Memorandum").  The 2019 Guidance Memorandum identifies three key concepts identified as abstract ideas: (a) mathematical concepts including "mathematical relationships, mathematical formulas or equations, mathematical calculations"; (b) certain methods of organizing human activity, such as "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between"; and ( c) mental processes including "observation, evaluation, judgment, [and] opinion."
Under the first step it is noted that the claims 14, 15, 18-20, 53, and 55 are directed to a method; i.e., a method for configure an air monitoring system.  Claims 31, 32, 35-37, 54, and 56 are directed to an air monitoring system.  Therefore, the claims taken as a whole fall within one of the four statutory categories.
In step 2A, prong 1 it is determined whether the claims recite any judicial exceptions. In this case, it is determined that claim 14 recites the steps of (a) communication instructions to an occupant; i.e., a person and (b) receiving activity information about the occupant.  The activity information received in (b) is not related to the instructions communicated in (a).  Transmitting instructions and receiving data are abstract ideas.  Similarly, claim 31 only requires that the air monitoring system (a) communicate instructions to an occupant; i.e., a person, (b) sensing generic activity information about the occupant, and (c) receiving the activity of the occupant.  The activity information sensing and received in (b) and (c) is not related to the instructions communicated in (a).  
In step 2A, prong 2 it is determined if the claims recite additional elements that integrate the judicial exception into a practical application.  In this case independent claims 14 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does nothing else with the communicated instructions and/or the received activity information.   That is, independent claims 14 and 31 do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Similarly, dependent claims 15, 18-20, 32, 35-37, and 53-56 also do not add a specific limitation or combination of limitations, in that are not well-understood, routine, conventional activity in the field including the use of gamification.  Note that the applicant clearly admits that gamification is well-known in the art.  See, for example, paragraph 80:
Some of the embodiments of the present disclosure benefit from the cooperation of human individuals in order to achieve one or more desired results. Gamification techniques are known in the art as being useful for increasing the probability of effective cooperation by human individuals. Gamification is the application of game-design elements and game principles in non-game contexts. Gamification commonly employs game design elements to improve one or more of: human engagement, cooperation, flow, learning, crowdsourcing, ease of use, usefulness of systems, and/or, more generally, to enhance the effectiveness of interactions of humans with systems. Some research studies on gamification show that it has positive effects on individuals.
Based on the applicant's admission the use of gamification amounts to merely organizing/managing/changing human behavior.  See MPEP § 2106.04(a)(2)(II).
Claim Rejections - 35 U.S.C. 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-13, 16, 17, 21-30, 33, 34, and 38-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 11, and 21 each require the step of "sensing, by an activity sensor, information about occupant activity, wherein the information includes information about an activity performed by the first, the second, or a third occupant."  The term "activity" is broadly claimed and would include any and all possible activities that could be performed by any one or more occupants.  The specification is silent as to how the applicant's air monitoring system can be or is adapted to actually sense any and all types of activities that could possibly be performed by one or more occupants.  See, for example, MPEP § 2163:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed.
In the present specification the applicant broadly discusses the term "activity" and provides just a few examples.  See, for example, paragraphs 14 and 50 where the specification mentions the general concept of cooking and paragraph 54 where the specification mentions the general concept of construction/remodeling.  The applicant's specification has not disclosed sufficient information to show that they had possession of every possible way to detect/sense any and all occupant activities.  
Furthermore, independent claim 1 requires "communicating, by the air monitoring system, to a second occupant of the indoor environment, one or more rearrangement instructions for rearranging the one or more air quality sensors in a second arrangement of the air quality sensors in the indoor environment" where "the rearrangement instructions are generated by the air monitoring system based on the one or more readings from the one or more air quality sensors."  Independent claims 11 and 21 as well as dependent claims 16 and 33 have similar limitations.
The applicant's specification states:
At task 360, the air monitoring system instructs one or more occupants to rearrange one or more of the sensors in a new arrangement. In particular, the air quality system communicates instructions, to the one or more occupants, for realizing the new arrangement. The instructions are based on the results of the analysis of the sensor readings performed as part of task 340. The objective of the new arrangement is to improve the effectiveness of the air monitoring system, so as to approach, as much as realistically possible, the desired characterization. After task 360, task 340 is executed again.
In this first illustrative embodiment of the present disclosure, tasks 340, 350, and 360, are repeated iteratively until the arrangement of sensors is deemed acceptable by the air monitoring system. It will be clear to those skilled in the art, after reading this disclosure, how to make and use alternative embodiments of the present disclosure wherein different types of criteria for acceptability are used. For example, alternative embodiments of the present disclosure can modify the desired characterization on the basis of the results of the analysis of sensor readings performed at task 340 so that the arrangement of sensors is deemed to have achieved the desired characterization. Alternative embodiments of the present disclosure can also decide to terminate the iterations of tasks 340, 350, and 360, based on one or more criteria other than achievement of a desired characterization.
The applicant's specification states that air quality sensors can be "air temperature, humidity, radiant temperature, operative temperature, pressure, ionizing radiation, air movement, suspended particulate matter, aerosols, chemicals, reactive species, ozone, NOx, SOx, CO, CO2, radicals, metals, and any other parameters that may be relevant to assessing air quality."  Furthermore, the applicant's specification states that air quality can be affected by many different elements such as "appliances, devices, or objects whose operation is characterized by a thermal signature comprise, of course, ovens, room heaters, hair dryers, hair curlers, fireplaces, candles, incandescent light bulbs, chafing canisters or dishes, room fragrance diffusers, or any other appliances, devices, or objects wherein temperature change is part of their desired functionality."  The applicant states that air quality can be affected by "air motion" and the "status of such appliances, devices, or objects might also be detectable by detecting a thermal signature. For example, the status of vacuum cleaners, filtration devices, spray cans, computers, television sets, power tools, medical devices, and other appliances, devices, or objects can often be characterized by detecting a thermal signature. Indeed, the status of animals and people can often also be characterized by detecting a thermal signature."  See paragraphs 39 through 44.   Essentially the applicant discloses an almost unlimited number of types of sensors that are considered air quality sensors and discloses an almost unlimited number of elements that can affect air quality.  
The applicant's specification is silent as to how any and all air quality sensors are determined to need to be rearranged.  The applicant's specification is completely silent as to how "rearrangement instructions are generated" based on "one or more readings from the one or more air quality sensors."  The applicant's specification is silent as to what content/steps that would constitute "rearrangement instructions" for any and all air quality sensors.  The applicant's specification does not disclose how the air monitoring system's instructions provide "guidance to the occupant for installing air quality sensors in an arrangement intended to achieve a desired characterization of the indoor environment".  One example is cited in paragraph 32, but this does not account for the fact that the applicant claims the genus of any and all possible air quality sensors.  The applicant's specification does not disclose how the air monitoring system determines "if the arrangement of the sensors can achieve the desired characterization that was the objective of task 230. At task 350, a decision is made regarding whether or not the arrangement can achieve the desired characterization" any and all possible air quality sensors or sensed items/elements. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 11,054,848
Wells
United States Patent Application Publication 2013/0158723
Erikson et al.
United States Patent Application Publication 2015/0154850
Fadell et al.
United States Patent Application Publication 20170208493
Masson et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 10, 11, 12, 13, 21, 22, 30, 38, 40, 41, 43, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Masson et al. and Fadell et al.
With regard to claims 1, 11, and 21 the admitted prior art teach that it is known to provide an air monitoring system having one or more air quality sensors.  See at least paragraph 5.
A system for monitoring indoor air quality (hereinafter, air monitoring system) typically comprises one or more sensors that sense one or more parameters relevant to air quality (hereinafter, air quality sensors). Parameters relevant to air quality comprise many types of parameters that are relevant to assessing air quality. For example, parameters relevant to air quality may comprise: air temperature, humidity, radiant temperature, operative temperature, pressure, ionizing radiation, air movement, suspended particulate matter, aerosols, chemicals, reactive species, ozone, NOx, SOx, CO, CO2, radicals, metals, and any other parameters that may be relevant to assessing air quality.
The applicant admits that it is known to provide one or more arrangement instructions for arranging the air quality sensors in a first arrangement.  See at least paragraph 10.
In the prior art, some indoor air monitoring systems do not require expert installation. For example, such systems might provide installation instructions to an occupant of an indoor environment. The instructions can direct the occupant to position and arrange sensors so as to achieve effective air quality monitoring.
The admitted prior art's air monitoring system will also perform the step of collecting one or more readings from the one or more air quality sensors.
The admitted prior art do not appear to teach communicating the arrangement instructions to an occupant via the air monitoring system.  First, the arrangement instructions are broadly claimed and can include simply prompting the occupant to mount an air quality sensor on a wall.  Furthermore, it is well-established that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See MPEP § 2144 citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

    PNG
    media_image1.png
    562
    536
    media_image1.png
    Greyscale
	The admitted prior art do not appear to teach communicating one or more rearrangement instructions to the occupant where the rearrangement instructions are generated based on the sensed data from the air quality sensors.  Masson et al. teach a method for configuring an air monitoring system.  The air monitoring system can have one or more air quality sensors (reference item 111) including "environmental conditions that affect air quality, such as carbon monoxide, carbon dioxide, nitrogen oxides, sulfur dioxide, particulates, hydrocarbons, etc."  See paragraph 33.  Masson et al. teach that the sensors can be located inside or outside.  See paragraph 44.  The air monitoring system will be "occupant installed", i.e., a person will install, mount, and/or arrange the sensors/air monitoring system.  Masson et al. teach that data from the air quality sensors will be received and processed.  Masson et al. teach communicating, by the air monitoring system, to an occupant (person) of the indoor environment, one or more rearrangement instructions for rearranging the one or more air quality sensors in a second arrangement of the air quality sensors in the indoor environment communicating to a person a message to locate/relocate one or more sensors based on the quality of the sensed data.  See, for example, at least paragraphs 123 through 127 as well as figure 7.  Masson et al.'s air monitoring system has a processor (reference item 310) and memory (reference item 320) to store executable instructions in order to allow the air monitoring system to function.  See also paragraph 17. Masson et al.'s system will have a user interface.  See paragraph 50 (using personal computers, laptop computers, notebook computers, tablet computers, cellular phones, personal data assistants (PDAs), etc. which will all have user interfaces) and paragraph 63 ("The central node 115-a also may receive and process (via the processor 310) input from a user (e.g., an administrator, or the like) via an input device (not shown), such as parameters for managing the aspects of the distributed sensor system").  
	The admitted prior art and Masson et al. do not appear to teach sensing, by an activity sensor, information about an occupant activity.  Fadell et al. teach that it is known to provide an activity sensor to detect an activity of an occupant.  See at least paragraph 139 which states:
According to embodiments, some or all of the network-connected devices are equipped with pressure sensors, such as digital air pressure sensors, digital barometric pressure sensors, etc. These pressure sensors may be, for example, resonant types that measure changes in air density, thermal types that measure changes in thermal conductivity of air, ionization types that measure changes in the flow of ions in air, and/or force collector types (e.g., bellow, diaphragm, piston, etc.) that measure deflection. One example security-related application for these pressure sensors to detect opening and closing of doors as well as occupant movement in the house by sensing pressure variation patterns associated with such activities. For example, when a door opens or closes, the pressure sensors of the network-connected smart devices would record the associated pressure variation. The central server and cloud-computing system 164, upon reviewing the recorded pressure variation, can determine the activity associated with the pressure variation. For example, pressure variation in a first range may indicate that an adult occupant walked through a doorway while transitioning from one room to another, while pressure in a second range may indicate that a particular door, internal or external, opened or closed.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior with the teachings from Masson et al. in order to analyze the air quality sensor data and to provide relocation instructions for the predicable benefit of improving sensed data quality.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior with the teachings from Fadell et al. in order to provide activity sensing capability so that the sensing system can determine if an occupant enters a house in order to, for example, activate/deactivate  an alarm, activate an air conditioning unit, activate  a furnace, activate lights, etc. 
	With regard to claims 1, 11, and 21 the step of collecting of the sensor data in either the admitted prior art's or Masson et al.'s air monitoring system will be performed after the step of communicating the arrangement instructions to the occupant.   Also, the step of communicating the rearrangement instructions will be performed after the step of collecting of the sensor data.
	With regard to claims 1, 11, and 21 it is not patentably distinct as to who will actually receive the arrangement/rearrangement instructions.  There is no new or otherwise unexpected result as a result of whoever receives the instructions.
With regard to claims 1, 11, and 21 it is not patentably distinct as to which occupant is performing an activity that is sensed.  There is no new or otherwise unexpected result as to whoever performs the sensed activity.
With regard to claims 2, 12, and 22 the sensed occupant activity information will have to be received by the air monitoring system.
With regard to claim 13 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.
With regard to claims 38, 41, and 50 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.
With regard to claims 10, 30, 40, 43, and 52 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.
Claims 3, 4, 23, 24, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Masson et al., and Fadell et al. as applied to claims 2, 12, or 22 above, and further in view of Wells.
With regard to claims 3, 23, and 44 the admitted prior art, Masson et al., and Fadell et al. teach using an air monitoring system to obtain activity information regarding an occupant.  The admitted prior art, Masson et al., and Fadell et al. do not appear to teach using the air monitoring system to prompt the occupant for the information.  However, Wells teaches an air monitoring system; i.e., a heating, ventilating, air conditioning (HVAC) controlling system.  The air monitoring system has the ability to prompt an occupant to enter information regarding their activity.  See for example, column 11 (lines 42-60) as well as column 17 (lines 36-68) through column 18 (lines 1-10).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art, Masson et al., and Fadell et al. with the teachings of Wells in order to prompt an occupant for information regarding an activity so that the air monitoring system can better learn the occupant's comfort level and/or so that the air monitoring system can adjust environmental conditions to better meet the occupant's desired comfort level.  
With regard to claims 4, 24, and 45 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.
Claims 5-9, 25-29, 39, 42, 46, 47, 48, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Masson et al., and Fadell et al. as applied to claims 2, 12, or 22 above, and further in view of Wells.
With regard to claims 5, 25, and 46 the admitted prior art, Masson et al., and Fadell et al. teach using an air monitoring system to obtain activity information regarding an occupant.  In particular, Fadell et al. teach that an occupant activity can be sensed.  The sensing can be a pressure variation caused by an occupant activity such as walking, opening a door, or closing a door.  The admitted prior art, Masson et al., and Fadell et al. may not teach prompting the user to perform the activity.  However, Wells teaches that it is known to prompt a user to perform an activity.  See, for example, column 12 (lines 25-37).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art, Masson et al., and Fadell et al. with the teachings of Wells in order to request an occupant perform an activity so that he air monitoring system can better learn the occupant's comfort level and/or so that the air monitoring system can adjust environmental conditions to better meet the occupant's desired comfort level.  
With regard to claims 6 and 26 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.
	With regard to claims 7, 27, and 51 the opening or closing of a window or door is are activities that change the indoor air quality.
	With regard to claims 8 and 28 Wells teaches the use of a user interface to prompt the user to perform an activity.  The pressure sensors as taught by Fadell et al. would then sense the activity.  
With regard to claims 9, 29, 47, and 49 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.
	With regard to claims 39, 42, and 48 Wells teaches the use of a user interface to prompt the user to perform an activity.  The opening or closing of a window or door is are activities that change the indoor air quality.
Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Fadell et al.
With regard to claims 14 and 31 the admitted prior art teach that it is known to provide an air monitoring system having one or more air quality sensors.  See at least paragraph 5.
A system for monitoring indoor air quality (hereinafter, air monitoring system) typically comprises one or more sensors that sense one or more parameters relevant to air quality (hereinafter, air quality sensors). Parameters relevant to air quality comprise many types of parameters that are relevant to assessing air quality. For example, parameters relevant to air quality may comprise: air temperature, humidity, radiant temperature, operative temperature, pressure, ionizing radiation, air movement, suspended particulate matter, aerosols, chemicals, reactive species, ozone, NOx, SOx, CO, CO2, radicals, metals, and any other parameters that may be relevant to assessing air quality.
The applicant admits that it is known to provide one or more arrangement instructions for arranging the air quality sensors in a first arrangement.  See at least paragraph 10.
In the prior art, some indoor air monitoring systems do not require expert installation. For example, such systems might provide installation instructions to an occupant of an indoor environment. The instructions can direct the occupant to position and arrange sensors so as to achieve effective air quality monitoring.
The admitted prior art's air monitoring system will also perform the step of collecting one or more readings from the one or more air quality sensors.
The admitted prior art do not appear to teach communicating the arrangement instructions to an occupant via the air monitoring system.  First, the arrangement instructions are broadly claimed and can include simply prompting the occupant to mount an air quality sensor on a wall.  Furthermore, it is well-established that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See MPEP § 2144 citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
	The admitted prior art do not appear to teach sensing, by an activity sensor, information about an occupant activity.  Fadell et al. teach that it is known to provide an activity sensor to detect an activity of an occupant.  See at least paragraph 139 which states:
According to embodiments, some or all of the network-connected devices are equipped with pressure sensors, such as digital air pressure sensors, digital barometric pressure sensors, etc. These pressure sensors may be, for example, resonant types that measure changes in air density, thermal types that measure changes in thermal conductivity of air, ionization types that measure changes in the flow of ions in air, and/or force collector types (e.g., bellow, diaphragm, piston, etc.) that measure deflection. One example security-related application for these pressure sensors to detect opening and closing of doors as well as occupant movement in the house by sensing pressure variation patterns associated with such activities. For example, when a door opens or closes, the pressure sensors of the network-connected smart devices would record the associated pressure variation. The central server and cloud-computing system 164, upon reviewing the recorded pressure variation, can determine the activity associated with the pressure variation. For example, pressure variation in a first range may indicate that an adult occupant walked through a doorway while transitioning from one room to another, while pressure in a second range may indicate that a particular door, internal or external, opened or closed.
The sensed occupant activity information will have to be received by the air monitoring system.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior with the teachings from Fadell et al. in order to provide activity sensing capability so that the sensing system can determine if an occupant enters a house in order to, for example, activate/deactivate  an alarm, activate an air conditioning unit, activate  a furnace, activate lights, etc. 
Claims 15-17, 32-34, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Fadell et al. as applied to claims 14 or 31 above, and further in view of Masson et al.
With regard to claims 16 and 33 the admitted prior art and Fadell et al. teach an air monitoring device, but do not appear to teach communicating one or more rearrangement instructions to the occupant where the rearrangement instructions are generated based on the sensed data from the air quality sensors.  Masson et al. teach a method for configuring an air monitoring system.  The air monitoring system can have one or more air quality sensors (reference item 111) including "environmental conditions that affect air quality, such as carbon monoxide, carbon dioxide, nitrogen oxides, sulfur dioxide, particulates, hydrocarbons, etc."  See paragraph 33.  Masson et al. teach that the sensors can be located inside or outside.  See 
    PNG
    media_image1.png
    562
    536
    media_image1.png
    Greyscale
paragraph 44.  The air monitoring system will be "occupant installed", i.e., a person will install, mount, and/or arrange the sensors/air monitoring system.  Masson et al. teach that data from the air quality sensors will be received and processed.  Masson et al. teach communicating, by the air monitoring system, to an occupant (person) of the indoor environment, one or more rearrangement instructions for rearranging the one or more air quality sensors in a second arrangement of the air quality sensors in the indoor environment communicating to a person a message to locate/relocate one or more sensors based on the quality of the sensed data.  See, for example, at least paragraphs 123 through 127 as well as figure 7.  Masson et al.'s air monitoring system has a processor (reference item 310) and memory (reference item 320) to store executable instructions in order to allow the air monitoring system to function.  See also paragraph 17. Masson et al.'s system will have a user interface.  See paragraph 50 (using personal computers, laptop computers, notebook computers, tablet computers, cellular phones, personal data assistants (PDAs), etc. which will all have user interfaces) and paragraph 63 ("The central node 115-a also may receive and process (via the processor 310) input from a user (e.g., an administrator, or the like) via an input device (not shown), such as parameters for managing the aspects of the distributed sensor system").  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art and Fadell et al.  with the teachings of Masson et al. in order to analyze the air quality sensor data and to provide relocation instructions for the predicable benefit of improving sensed data quality.  
With regard to claims 15, 17, 32, 34, 55, and 56 Masson et al. teach that it is known to use gamification to prompt a user to perform the rearranging.  See, for example paragraphs 74 through 77.  One of ordinary skill would recognize the benefits of using gamification techniques in order to better motivate an occupant to correctly arrange the air quality sensors in addition to rearranging the air quality sensors.  
Claims 18-20, 35-37, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Fadell et al. as applied to claim 14 above, and further in view of Wells.
With regard to claims 18 and 35 the admitted prior art and Fadell et al. teach using an air monitoring system to obtain activity information regarding an occupant.  The admitted prior art and Fadell et al. do not appear to teach using the air monitoring system to prompt the occupant for the information.  However, Wells teaches an air monitoring system; i.e., a heating, ventilating, air conditioning (HVAC) controlling system.  The air monitoring system has the ability to prompt an occupant to enter information regarding their activity.  See for example, column 11 (lines 42-60) as well as column 17 (lines 36-68) through column 18 (lines 1-10).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art and Fadell et al. with the teachings of Wells in order to prompt an occupant for information regarding an activity so that the air monitoring system can better learn the occupant's comfort level and/or so that the air monitoring system can adjust environmental conditions to better meet the occupant's desired comfort level.  
	With regard to claims 20 and 37 Wells teaches the use of a user interface to prompt the user to perform an activity.  The opening or closing of a window or door is are activities that change the indoor air quality.
With regard to claims 19 and 36 it is not patentably distinct as to which occupant is performing an activity that is sensed.  There is no new or otherwise unexpected result as to whoever performs the sensed activity.
	With regard to claims 53 and 54 Wells teaches the use of a user interface to prompt the user to perform an activity.  The opening or closing of a window or door is are activities that change the indoor air quality.
Response to Arguments
The applicant’s arguments with respect to the claims have been considered but are moot because there are new grounds of rejection as discussed above.  Furthermore, the applicant's traversal of official notice that gamification is well known is acknowledged.  The traversal is essentially based on the applicant's opinion that gamification is not well understood and is rather esoteric.  In response it is noted that the applicant clearly admits that gamification is well-known in the art as discussed above.  Furthermore, a simple Google search of the word "gamification" provides over 42,000,000 results.  A Bing search results in over 3,240,000 results.  A search of the Office's databases provides over 6,700 results.  Finally, Masson et al. also teach that it is known to use gamification techniques.  It is clear that gamification is wildly known and is not esoteric.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.



/DAVID A. ROGERS/Primary Examiner, Art Unit 2855